Exhibit EXERCISE OF OPTION TO EXTEND AND AMENDMENT NO. 1 TO CHARTER PARTY DATED OCTOBER 6, 2005 (THE “CHARTERPARTY”) BETWEEN CATHY TANKER CORPORATION (THE “OWNERS”) AND DHT CATHY AFRAMAX CORP. (THE “CHARTERERS”) FOR THE VESSEL OVERSEAS CATHY Pursuant to clause 99 of the Charterparty, the Charterers hereby declare, as of November 26, 2008, the exercise of the first 12 months of the option period which shall commence on January 17, 2012 at 0001 hours GMT and end on January 16, 2013 at 2400 hours GMT (the “Option Period”). As of the date of this agreement, the Owners and the Charterers hereby amend the terms of the Charterparty as follows: (1) Notwithstanding clause 99, the rate during the Option Period shall, at the option of the Charterers, be: a) usd 25,700 per day during the period from January 17, 2012 at 0001 hours GMT until October 16, 2012 at 2400 hours GMT and usd 26,000 per day during the period from October 17, 2012 at 0001 hours GMT until January 16, 2013 at 2400 hours GMT; or b) the market rate as determined by the Association of Shipbrokers Agents and Agents Tanker Broker Panel plus five percent provided, however, that the rate payable during the Option Period shall never be less than usd 20,700 per day. (2) Except as expressly amended by this agreement, the terms and conditions of the Charterparty remain unchanged and in full force and effect including, without limitation, the profit sharing arrangement between the Owners and the Charterers. January 15, 2009 ForCathy Tanker Corporation For DHTCathy Aframax Corp. By: /s/ Ole Jacob Diesen By: /s/ Mats Berglund Name: Ole Jacob Diesen Name: Mats Berglund Title:Vice President Title: President
